As filed with the Securities and Exchange Commission on February 28, 2014 Registration No.333-145113 Registration No. 333-149357 Registration No. 333-149356 Registration No. 333-145114 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-145113; POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-149357; POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-149356; and POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-145114 UNDER THE SECURITIES ACT OF 1933 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) MISSOURI 3101 McKelvey Road 43-1311101 (State or other jurisdiction of St. Louis, Missouri 63044 (I.R.S. Employer incorporation or organization) Telephone: (314) 291-5110 Identification No.) Facsimile: (314) 291-8536 (Address of Principal Executive Offices) ZOLTEK COMPANIES, INC. 2; ZOLTEK COMPANIES, INC. 2008 LONG-TERM INCENTIVE PLAN; ZOLTEK COMPANIES, INC. 1; ZOLTEK COMPANIES, INC. AMENDED AND RESTATED DIRECTORS STOCK OPTION PLAN; and ZOLTEK COMPANIES, INC. 2003 LONG-TERM EQUITY INCENTIVE PLAN (Full title of the plan) ZSOLT RUMY Chairman, Chief Executive Officer and President Zoltek Companies, Inc. 3101 McKelvey Road St. Louis, Missouri 63044-3406 Telephone: (314) 291-5110 Facsimile: (314) 291-8536 (Name, address and telephone numbers, including area code, of agent for service) Copy to: THOMAS A. LITZ, ESQ. ANDREW J. KLINGHAMMER, ESQ. Thompson Coburn LLP One US Bank Plaza St. Louis, Missouri 63101 Telephone: (314) 552-6000 Facsimile: (314) 552-7000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-acceleratedfiler ☐(Do not check if a smaller reporting company) SmallerReportingCompany ☐ TERMINATION OF REGISTRATION This Post-Effective Amendment (this “ Post-Effective Amendment ”) relates to each of the following Registration Statements of Zoltek Companies, Inc., a Missouri corporation (the “ Registrant ”), on Form S-8 (collectively, the “ Registration Statements ”): ● Registration Statement No. 333-149357, filed with the Securities and Exchange Commission (the “
